Citation Nr: 9929613	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, to include arthritis, burning feet, phlebitis, 
circulatory problems, skin cancer, chronic night pain, and 
loss of immune functions.  

2.  Whether new and material evidence has been submitted with 
which to reopen a claim for service connection for a skin 
disability of the hands and feet.

3.  Whether new and material evidence has been submitted with 
which to reopen a claim for post-operative residuals of a 
duodenal ulcer repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for residuals of frostbite, to include arthritis, burning 
feet, phlebitis, circulatory problems, skin cancer, chronic 
night pain, and loss of immune functions.  The RO also 
declined to reopen, for a lack of new and material evidence, 
the veteran's service connection claims for a skin disability 
of the hands and feet and post-operative residuals of a 
duodenal ulcer repair.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In his substantive appeal and other written statements to the 
VA, the veteran has repeatedly stated he received treatment 
at a VA medical center in Johnston City, Tenn., sometime in 
the 1970's for a variety of disabilities.  VA medical 
treatment records are considered to be in the constructive 
possession of the VA, and as such, must be obtained and 
associated with the claims folder.  See Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Adjudication of the veteran's appeal 
cannot proceed without an attempt by the VA to obtain the 
cited records.  Id.  

Subsequent to the RO's 1997 decision, the United States Court 
of Appeals for the Federal Circuit invalidated the definition 
of "new and material evidence" outlined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).    Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The current and sole standard 
for assessing new and material evidence is 38 C.F.R. § 3.156 
(1998).  Procedural fairness requires that the case be 
adjudicated by the RO under the correct standard before the 
Board reviews the veteran's pending claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should also ensure that all 
pertinent records of treatment are 
associated with the claims folder to 
include, but not limited to, the records 
of the veteran's medical treatment at the 
VA medical center in Johnson City, 
Tennessee.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claims.  His applications to 
reopen previously-denied service 
connection claims must be considered in 
light of the Hodge decision, discussed 
above.  If the actions taken remain 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












